        Case: 1:19-cv-03689 Document #: 8 Filed: 07/11/19 Page 1 of 4 PageID #:13



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

KENNY PARTEE,                  )
                               )                     Case No. 19 CV 3689
          Plaintiff,           )
     v.                        )                      Judge Durkin
                               )
                               )                     Magistrate Judge Fuentes
OFFICER KHALED HASAN #8454,    )
OFFICER NICU TOHATAN, #18703   )
OFFICER RICARDO TORRES, #16756 )
                               )
          Defendants.          )                     JURY DEMAND
                               )


                             FIRST AMENDED COMPLAINT AT LAW

        NOW COMES the Plaintiff, KENNY PARTEE, by and through his attorneys Gregory E.

Kulis & Associates, Ltd., complaining against the Defendants, OFFICER KHALED HASAN

#8454, OFFICER NICU TOHATAN #18703, OFFICER RICARDO TORRES #16756, individually

as follows:

                                         COUNT I - FALSE ARREST

        1.      This action is brought pursuant to the Laws of the United States Constitution,

specifically, 42 U.S.C. §1983 and §1988, and the laws of the State of Illinois, to redress

deprivations of the Civil Rights of the Plaintiff, KENNY PARTEE, accomplished by acts and/or

omissions of the Defendants, OFFICER KHALED HASAN #8454, OFFICER NICU TOHATAN

#18703, OFFICER RICARDO TORRES #16756, committed under color of law.

        2.      Jurisdiction is based on Title 28 U.S.C. §1343 and §1331 and supplemental

jurisdiction of the State of Illinois.

        3.      The Plaintiff, KENNY PARTEE, was at all relevant times, a United States citizen

and a resident of the State of Illinois.
        Case: 1:19-cv-03689 Document #: 8 Filed: 07/11/19 Page 2 of 4 PageID #:14



        4.     At all relevant times, the Defendants, OFFICER KHALED HASAN #8454,

OFFICER NICU TOHATAN #18703, OFFICER RICARDO TORRES #16756, were duly

appointed Chicago Police Officers acting within their scope of employment and under color of law.

        5.     On or about August 27, 2018, the Plaintiff, KENNY PARTEE was driving in the

vicinity of Chicago Avenue and St. Louis Avenue in Chicago, Illinois.

        6.     The Defendants pulled up him over, detained him and started to question the

Plaintiff.

        7.     The Plaintiff was not committing a crime or breaking any laws.

        8.     The Defendants took him out of his car and handcuffed him.

        9.     After the Defendants handcuffed the Plaintiff, they searched his car.

        10.    The Defendants then told the Plaintiff they had a deal for him; get them a gun within

(2) hours or he would be in trouble.

        11.    The Plaintiff was not in possession of a gun.

        12.    The Defendants then released the Plaintiff after approximately (45) minutes.

        13.    After a couple hours, one or more of the Defendants started calling the Plaintiff

demanding him to get them a gun.

        14.    At all relevant times, the Defendants, OFFICER KHALED HASAN #8454,

OFFICER NICU TOHATAN #18703, OFFICER RICARDO TORRES #16756, were acting

pursuant to the customs and policies of the Chicago Police Department.

        15.    The actions of the Defendants, OFFICER KHALED HASAN #8454, OFFICER

NICU TOHATAN #18703, OFFICER RICARDO TORRES #16756, were intentional, willful and

with malice.

        16.    Said actions of the Defendants, OFFICER KHALED HASAN #8454, OFFICER

NICU TOHATAN #18703, OFFICER RICARDO TORRES #16756, violated the Plaintiff’s Fourth


                                                  2
        Case: 1:19-cv-03689 Document #: 8 Filed: 07/11/19 Page 3 of 4 PageID #:15



and Fourteenth Amendment Rights of the United States Constitution and were in violation of said

rights protected by 42 U.S.C. §1983.

        17.     As a direct and proximate consequence of said conduct of the Defendants, OFFICER

KHALED HASAN #8454, OFFICER NICU TOHATAN #18703, OFFICER RICARDO TORRES

#16756, the Plaintiff, KENNY PARTEE, suffered violations of his constitutional rights, emotional

anxiety, fear, humiliation, monetary loss, pain and suffering and future pain and suffering.



        WHEREFORE, the Plaintiff, KENNY PARTEE, prays for judgment in his favor and

against the Defendants, OFFICER KHALED HASAN #8454, OFFICER NICU TOHATAN

#18703, OFFICER RICARDO TORRES #16756, for a reasonable amount in compensatory

damages, punitive damages, plus attorneys’ fees and costs.



                               COUNT II – UNLAWFUL SEARCH

        1-15. The Plaintiff, KENNY PARTEE, hereby realleges and incorporates his allegations in

paragraphs 1-15 of Count I as his respective allegations of paragraphs 1-15 of Count II as though

fully set forth herein.

        16.     The Defendants did not have a warrant or exigent circumstances to go into private

property and search the Plaintiff’s vehicle.

        17.     The actions of the Defendants constitute an unlawful/illegal search.

        18.     At all relevant times, the Defendants were acting pursuant to the customs, practices

and policies of the Chicago Police Department.

        19.     The actions of the Defendants were intentional, willful and wanton.

        20.     Said actions of the Defendants, OFFICER KHALED HASAN #8454, OFFICER

NICU TOHATAN #18703, OFFICER RICARDO TORRES #16756, violated the Plaintiff’s Fourth


                                                  3
       Case: 1:19-cv-03689 Document #: 8 Filed: 07/11/19 Page 4 of 4 PageID #:16



and Fourteenth Amendment Rights of the United States Constitution and were in violation of said

rights protected by 42 U.S.C. §1983.

       21.     As a direct and proximate consequence of said conduct of the Defendants, OFFICER

KHALED HASAN #8454, OFFICER NICU TOHATAN #18703, OFFICER RICARDO TORRES

#16756, the Plaintiff, KENNY PARTEE, suffered violations of his constitutional rights, emotional

anxiety, fear, humiliation, monetary loss, pain and suffering and future pain and suffering.



       WHEREFORE, the Plaintiff, KENNY PARTEE, prays for judgment in his favor and

against the OFFICER KHALED HASAN #8454, OFFICER NICU TOHATAN #18703, OFFICER

RICARDO TORRES #16756, for a reasonable amount in compensatory damages, punitive

damages, plus attorneys’ fees and costs.

                                           JURY DEMAND

       The Plaintiffs, KENNY PARTEE hereby requests a trial by jury.



                                                      Respectfully submitted,

                                                      /s/ Gregory E. Kulis


Gregory E. Kulis #6180966
Gregory E. Kulis & Associates, Ltd.
30 North LaSalle Street, Suite 2140
Chicago, Illinois 60602
(312) 580-1830




                                                  4
